Citation Nr: 1226129	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  05-32 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in North Little Rock, Arkansas


THE ISSUE

Entitlement to a disability rating greater than 30 percent for a splenectomy with residuals of irritable bowel syndrome (IBS); status post-hemorrhoidectomy and leukocystosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel





INTRODUCTION

The Veteran served on active duty from January 1968 to October 1969.  He was awarded the Combat Infantryman Badge (CIB) for engaging in combat against enemy forces during his tour in Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2004 rating decision in which the RO, inter alia, confirmed and continued a 30 percent rating for residuals of a splenectomy.  In February 2005, the Veteran filed a notice of disagreement (NOD) with the disability rating.  A statement of the case (SOC) was issued in July 2005, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2005. 

Initially, there were four claims on appeal: entitlement to an increased (compensable) rating for residuals of a left 10th rib fracture; entitlement to disability ratings greater than 50 percent and 30 percent for posttraumatic stress disorder (PTSD) and for residuals of a splenectomy; respectively; and entitlement to a total disability rating based on individual unemployability (TDIU).  

In February 2008, the Board issued a decision denying the Veteran's claim for an increased (compensable) rating for residuals of a left 10th rib fracture, and remanding the remaining claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development. 

In February 2010, the Board awarded a 100 percent rating for PTSD, as well as a TDIU, and, again, remanded to the RO, via the AMC, the claim for higher rating for residuals of a splenectomy, for additional development. 

In a March 2011, the RO issued a rating decision awarding secondary service connection for irritable bowel syndrome (IBS), status post-hemorrhoidectomy, and leukocystosis, also as residuals of a splenectomy, but continued the 30 percent rating for disability recharacterized as reflected on the title page in an April 2012 supplemental SOC.


FINDING OF FACT

In June 2012, prior to the promulgation of a decision in the appeal, the Veteran, through his authorized representative, withdrew his appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it must be dismissed. 



ORDER

The appeal is dismissed. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


